Exhibit 10.1

 

LOGO [g800805g0523080936496.jpg]

May 21, 2020    

Joo Mi Kim

[Address]

Dear Joo Mi:

On behalf of Qualys (the “Company”), I am pleased to offer you the position of
Chief Financial Officer, reporting to Philippe Courtot, Chairman, CEO. Your
location of work will be Foster City, California. The details of your offer are
outlined below:

 

Salary:

   $330,000* (Annual Salary)   

*  To be paid semi-monthly. Less payroll deductions and all required
withholding.

Bonus:

   You will be eligible to participate in a bonus program earning up to 50% of
your annual salary, depending on Qualys’ performance.

Sign-On

  

You will be eligible for a sign-on bonus of $20,000 gross (less payroll
deductions and all required withholdings), payable on the first pay period after
your hire date.

 

Should you voluntarily terminate from Qualys, Inc. for any reason within one
year of your hire date, you will be required to repay Qualys, Inc. the full
amount of the hiring bonus.

Benefits:

   You will be eligible for the following standard Qualys benefits as of the
first of the month following date of hire, pursuant to the terms and conditions
of the applicable benefit plan and Company policies: Medical, Dental and Vision.
In addition, you are eligible to participate in our life insurance, accidental
death, vacation, sick time and 401(k) plans. Qualys may modify compensation and
benefits from time to time as it deems necessary.

RSUs:

   We will recommend to the Board of Directors (or its Compensation Committee)
that you be granted restricted stock units (the “RSUs”) covering shares of
Qualys Common Stock. The number of RSUs that management will recommend will be
determined by dividing $4,000,000 by the average of the closing trading prices
of Qualys Common Stock for the 30 days ending one week before the applicable
grant date of your RSUs, rounding up to the nearest whole share. The RSUs will
be subject to Qualys’ 2012 Equity Incentive Plan and an RSU agreement
thereunder. Your RSUs will vest over approximately 4 years with 1/16 of the RSUs
vesting quarterly each three months after the 1st day of the month following
your start date as an employee under this

 

Qualys, Inc.    

919 East Hillsdale Boulevard, 4th Floor, Foster City, CA 94404    

T 650 801 6100 F 650 801 6101 www.qualys.com    



--------------------------------------------------------------------------------

   agreement (the “First Vesting Date”). All vesting is subject to your
continued service to Qualys through each vesting date. However, 100% of the then
unvested shares subject to the RSUs shall accelerate and vest if: (i) Qualys
incurs a “change in control” (as defined in the 2012 Equity Incentive Plan); and
(ii) your employment is terminated by Qualys other than for “cause” (as will be
defined in your RSU agreement), death or disability or you resign for “good
reason” (as will be defined in your RSU agreement), in each case, during the
period on, and 12 months following, a change in control.

Severance:

   Should Qualys terminate your employment without cause, you will be entitled
to severance equal to four (4) months of your base salary, provided you sign
Qualys’ Severance agreement and the Qualys General Release of Claims.

As a Qualys employee, you will be expected to abide by Qualys rules and
regulations, and sign and comply with the attached Proprietary Information and
Inventions Agreement, which prohibits unauthorized use or disclosure of Qualys’
proprietary information.

Your employment relationship with Qualys is at-will. You may terminate your
employment with Qualys at any time and for any reason whatsoever simply by
notifying Qualys. Likewise, Qualys may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice. This at-will
employment relationship cannot be changed except in a writing signed by a Qualys
officer.

This letter, together with your Employee Proprietary Information and Inventions
Agreement and the RSU agreement between you and Qualys (relating to your grant
described above), forms the complete and exclusive statement of your employment
agreement with Qualys. The employment terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written.

Your employment is contingent upon providing evidence of your legal right to
work in the United States as required by the US Citizenship and Immigration
Services.

We look forward to your acceptance of employment with Qualys under the terms
described above. To accept this offer, please sign and date this letter. Please
keep a copy of these documents for your records. This offer will expire on
May 21, 2020 and is contingent upon successful reference checks and a
satisfactory background check.

Joo Mi, we are excited about you joining our team. If you have any questions,
please feel free to call me at (650) 801-6151.

 

Sincerely,

/s/ Rima Touma Bruno

Rima Touma Bruno Chief Human Resources Officer

 

Qualys, Inc.    

919 East Hillsdale Boulevard, 4th Floor, Foster City, CA 94404    

T 650 801 6100 F 650 801 6101 www.qualys.com    



--------------------------------------------------------------------------------

Offer Accepted By:   Date Accepted:   Start Date:

/s/ Joo Mi Kim

  2020-05-21   June 29, 2020 Joo Mi Kim    

 

Qualys, Inc.    

919 East Hillsdale Boulevard, 4th Floor, Foster City, CA 94404    

T 650 801 6100 F 650 801 6101 www.qualys.com    